Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 03/01/21 are acknowledged.
Claim 1 was amended. New claims 6-8 were added. 
Claims 1-8 are pending and are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/01/21 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Please see the attached copy of PTO-1449.	
Response to Amendments/Arguments
Rejection of claims under 35 USC § 112(a) 
Applicant amended claim 1 to delete “reducing triglycerides” and instead recite “reducing a risk of myocardial infarction.” In light of the amendment of claim 1, Applicant’s arguments (Pages 3-9, filed 03/01/21) regarding the rejection of claims 1-5 under 35 U.S.C. 112(a) (scope of enablement) have been fully considered and are persuasive. Therefore, the rejection is withdrawn. 
Rejection of claims under 35 USC § 112(b) 
In light of the amendment of claim 1 to delete “reducing triglycerides” Applicant’s arguments (Pages 9-10, filed 03/01/21) regarding the rejection of claim 1 under 35 
Rejection of claims under 35 USC § 103 
In light of the amendment of claim 1 to delete “reducing triglycerides” and instead recite “reducing a risk of myocardial infarction,” Applicant’s arguments (Pages 10-15, filed 03/01/21) regarding the rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (Current Therapeutic Research 1995; 56:24-31) in view of Calo et al. (Journal of the American College of Cardiology, Vol. 45, No. 10, May 17, 2005, 1723-8) and Yokoyama et al. (US 2007/0185198 A1) have been fully considered and are persuasive. Therefore, the rejection is withdrawn. 
Double Patenting Rejections  
Applicant’s arguments (Pages 15-16, filed 03/01/21) regarding the rejection of claims 1-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,842,766 82 (the '766 Patent); and the provisional rejection of claim 1-5 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-5 of copending Application No. 16/894,567 (the '567 Application) have been fully considered. Applicant states that terminal disclaimers to U.S. Patent No. 10,842,766 and U.S. Application No. 16/894,567 are provided. However, terminal disclaimers are not present in the record. Therefore, these rejections are maintained. 
Since the ‘567 Application issued as U.S. Patent No. 10,881,632 on 01/05/21, the provisional double patenting rejection is now a non-provisional double patenting rejection.
Additionally, in light of the amendment of claim 1 to recite “reducing a risk of myocardial infarction,” a new ground(s) of rejection is made in view of US Patent No. 10,668,042 B2. 
Since the new grounds of rejection were necessitated by Applicants’ amendment, this action is made FINAL. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5 are again rejected and new claims 6-8 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,842,766 B2 (the ‘766 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of reducing a risk of myocardial infarction in a subject on statin therapy having atrial fibrillation or atrial flutter and elevated triglyceride levels, the method comprising administering to the subject about 4 
The difference is that claims of the ‘766 Patent recite a method of reducing a risk of stroke in a subject on statin therapy and having atrial fibrillation, whereas instant claims do not recite risk reduction of stroke.
One of ordinary skill in the art would know that there is overlap in the patient populations recited in the two claim sets. A patient population of subjects having atrial fibrillation, elevated triglycerides, and who are on statin therapy, overlap with a patient population of subjects having atrial fibrillation, elevated triglycerides, and who are on statin therapy. One of ordinary skill in the art would have found it obvious to use the method recited in claims of the ‘766 Patent and treat the patient population recited in the instant claims. 
Therefore, instant claims are obvious over claims of the ‘766 Patent and they are not patentably distinct over each other.

Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-5 of US Patent No. 10,881,632 B2 (the ‘632 Patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a method of reducing a risk of myocardial infarction in a subject on statin therapy having atrial fibrillation or atrial flutter and elevated triglyceride levels, the method comprising administering to the subject about 4 
The difference is that claims of the ‘632 Patent recite a method of reducing triglyceride levels whereas instant claims recite a method of reducing a risk of myocardial infarction. However, one of ordinary skill in the art would have found that there is overlap in the patient populations recited in the two claim sets. A patient population of subjects having atrial fibrillation, elevated triglycerides, and who are on statin therapy, overlap with a patient population of subjects having atrial fibrillation, triglycerides of greater than 500 mg/dl, and who are on statin therapy. One of ordinary skill in the art would have found it obvious to use the method recited in claims of the ‘632 Patent and treat the patient population recited in the instant claims. 
Therefore, instant claims are obvious over claims of the ‘632 Patent and they are not patentably distinct over each other.
Please note that the ‘632 Patent issued on 01/05/21. Therefore, the previous provisional obviousness-type double patenting rejection (over Application No. 16/894,567) is modified to be a non-provisional obviousness-type double patenting rejection. 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-10 of U.S. Patent No. 10,668,042 B2 (the ‘042 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of reducing a risk of myocardial . 
The difference is that claim 1 of the ‘042 Patent recites that the method also comprises a high intensity statin regimen whereas instant claim 1 only recites that the subject is on statin therapy. 
However, one of ordinary skill in the art would have found it obvious to adjust the statin therapy in order to efficaciously treat the patient, and the recited high intensity statin regimen of the ‘042 Patent would have been an obvious variant over the statin therapy of the instant claims. 
Therefore, instant claims are obvious over claims of the ‘042 Patent and they are not patentably distinct over each other.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. von Schacky et al. (“A review of omega-3 ethyl esters for cardiovascular prevention and treatment of increased blood triglyceride levels, Vascular Health and Risk Management 2006:2(3) 251-262 – NPL Cite No. 1605 in the IDS filed on 12/01/20 – Page 145 of 157) is cited as of interest for teaching that the ethyl ester of EPA inhibits platelet aggregability, and reduces serum triglycerides (Abstract, Page 254 – right hand column). von Schacky et al. disclose that “In one study, dogs were subjected to experimental myocardial infarction after 8 week supplementing with EPA. Unsupplemented dogs served as controls. EPA reduced infarct size and preserved contractile function, and the authors concluded that this effect was brought about by et al. disclose that “A large body of evidence demonstrates that many factors pertinent to the development of atherosclerosis and its complications are positively influenced by EPA and DHA as ethyl esters … In large scale clinical studies, this translates into survival benefits for patients after a myocardial infarction … important cardiac societies, like the American Heart Association or the European Society for Cardiology recommend EPA and DHA for prevention of sudden cardiac death, for the treatment after a myocardial infarction and for cardiovascular prevention …” (Page 259). von Schacky et al. disclose that a combination treatment of statin and EPA prevented intimal thickening to a significant degree (Page 252, right hand column); and that adding EPA to a statin adds to the triglyceride-lowering effect of the statin (Page 254 – section “EPA-DHA ± statins”).
However, von Schacky et al. do not disclose that the subject receiving ethyl EPA has atrial fibrillation or atrial flutter, or that 4 g of ethyl eicosapentaenoate per day is administered, as recited in the instant claims.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615